SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1341
CA 11-01159
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, GREEN, AND MARTOCHE, JJ.


J&S CONVEYERS REALTY, LLC, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

ROBERT F. GREENBAUM, ET AL., DEFENDANTS,
POINKERS, INC., AS SUCCESSOR IN INTEREST TO
CUSTOM AIR DESIGN, INC., DEFENDANT-APPELLANT.


UNDERBERG & KESSLER LLP, ROCHESTER (WILLIAM E. BRUECKNER OF COUNSEL),
FOR DEFENDANT-APPELLANT.

HISCOCK & BARCLAY LLP, ROCHESTER (JAMES S. GROSSMAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Ontario County (John
J. Ark, J.), entered August 6, 2010. The judgment awarded plaintiff
the sum of $140,144.80 against defendant Poinkers, Inc., as successor
in interest to Custom Air Design, Inc.

     Now, upon reading and filing the stipulation of dismissal signed
by the attorneys for the parties on January 18 and 20, 2012,

     It is hereby ORDERED that said appeal is dismissed without costs
upon stipulation.

     All concur except GREEN, J., who is not participating.




Entered:   February 10, 2012                       Frances E. Cafarell
                                                   Clerk of the Court